DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response to the restriction requirement filed on 10/12/2022 is acknowledged. By this response, Group II (claims 6-14) has been elected without traverse. Accordingly, claims 1-5 and 15-16 have been withdrawn from consideration, claims 6-14 are examined in this office action.  Claims 1-16 are pending.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
	The abstract exceeds 150 words.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the parallel driving control device” (place holder) is configured to "generate a remote control driving request signal" (function), in claim 6, “a second communication module” (place holder) being configured to "realize data communication" (function), “a virtual system module” (place holder) being configured to "receive the remote control driving takeover request signal" (function) in claim 7, “the virtual system module” (place holder) is configured to "actively generate …" (function) in claim 8, “a virtual scene unit” (place holder) which is used to "build a virtual traffic environment” (function), “a virtual interaction unit” (place holder) being configured to "provide a virtual vehicle” (function) in claim 9, “a virtual simulation unit” (place holder) configured to "detect related control algorithms” (function) in claim 10, “the virtual system module” (place holder) is configured to "generate simulated state information" (function) in claim 11, “a video module” (place holder) is configured to "driving video information" (function) in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “the parallel driving control device”, “a second communication module”, “a virtual system module”, “a virtual scene unit”, “a virtual interaction unit”, “a virtual simulation unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they function as a generic placeholder. The terms set forth above do not each have a sufficiently definite meaning in art and do not provide structure that perform the related function. Furthermore, each generic placeholder is not preceded by a structural modifier. The terms, set forth above, coupled with functional language, "generate, receive, transmit, realize, acquire, determine, provide, compare" do not recite sufficient structure to achieve the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 6 is rejected as being ambiguous on the statutory category of the claim. Claim 6 claims a parallel driving control device. However, the claim does not specifically claim components in the parallel driving control device. It is not clear which elements in the claim are considered as components in the parallel driving control device described in claim 6. The parallel driving control device as claimed does not included any components in the device. 
Claim 6 recites the limitation “the intelligent network vehicle”. As the preceding limitations do not appear to recite “an intelligent network vehicle”, there is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “a remote control driving request signal” on line 8. This is unclear to the examiner if the applicant is referring to the remote control driving request signal from lines 3-4 of claim 6, or to an additional remote control driving request signal.
Claim 8 recites the limitation “the driving state”. As the preceding limitations do not appear to recite “a driving state”, there is insufficient antecedent basis for this limitation in the claim.
In claim 8, line 6, the claimed limitation “transmit it to the remote control driving device" is ambiguous.  It is not clear what element the pronoun “it” refers to.
Claim 9 recites the limitations “the driving state” on lines 6-7, “the driving data” on lines 7-8. As the preceding limitations do not appear to recite “a driving state” and “a driving data”, there are insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitation “the virtual simulation unit” on line 2. As the preceding limitations do not appear to recite “a virtual simulation unit”, there is insufficient antecedent basis for this limitation in the claim. Furthermore, on line 2, the limitation "and/or" is unclear as the "and/or" may be interpreted in different ways.
Other dependent claims are rejected as being dependent on the rejected base claims.
Due to ambiguous on the statutory category of the claims as detailed above, no prior art rejection or allowable subject matter can be applied at this time. However, references are provided for compact prosecution reason.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456